


116 HR 1297 IH: Law Enforcement Protection Act of 2019
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1297
IN THE HOUSE OF REPRESENTATIVES

February 15, 2019
Mrs. Demings (for herself, Mr. Deutch, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to include armor-piercing, concealable weapons within the definition of firearm under the National Firearms Act, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Law Enforcement Protection Act of 2019.  2.Armor-piercing, concealable weapons (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking and (8) and inserting ; (8) an armor-piercing, concealable weapon; and (9). 
(b)Armor-Piercing, concealable weaponSection 5845 of such Code is amended by adding at the end the following new subsection:  (n)Armor-Piercing, concealable weaponThe term armor-piercing, concealable weapon means any weapon or device capable of being concealed on the person and from which can be discharged through the energy of an explosive any of the following rounds: 
(1).450 Bushmaster.  (2)5.56mm (including the 5.56x45mm NATO and .223 Remington). 
(3)7.62mm (including the 7.62x39mm, .308 Winchester, 7.62 NATO, 7.62x51mm NATO, .30 carbine, 7.62x33mm, or 300 AAC Blackout).  (4).50 BMG. 
(5)5.7x28mm.  (6)Any other round determined by the Bureau of Alcohol, Tobacco, Firearms, and Explosives to be capable of, when fired by such weapon or device, penetrating the standard body armor worn by law enforcement officers.. 
(c)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act.  (2)Application to possession on date of enactmentNotwithstanding paragraph (1), any person on the date of the enactment of this Act possessing a device described in section 5845(a)(8) of the Internal Revenue Code of 1986 (as amended by this Act) shall, not later than the end of the 18th month beginning after the date of the enactment of this Act, register such device with the Secretary of the Treasury and include with such registration the information required under section 5841(a) of such Code. Such registration shall become a part of the National Firearms Registration and Transfer Record required to be maintained by such section. 
3.Use of National Firearms Act taxesPart I of subchapter B of chapter 53 of the Internal Revenue Code of 1986 is amended redesignating section 5849 as section 5850 and by inserting after section 5847 the following new section:  5849.Use of taxesTo carry out the purposes of this chapter and to supplement appropriations otherwise made available for such purposes, the Bureau of Alcohol, Tobacco, Firearms, and Explosives may spend the amounts collected under subchapter A for fiscal years 2019 and thereafter.. 

